                                          Case 3:19-cv-08243-JCS Document 86 Filed 12/31/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     CHRISTOPHER CHAMBERLIN,                           Case No. 19-cv-08243-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER REGARDING RESPONSE TO
                                                 v.                                        SUBPOENA BY VERIZON
                                   9
                                  10     HARTOG, BAER & HAND, APC, et al.,
                                                        Defendants.
                                  11
                                  12          The Court has received a package from Verizon that appears to be a response to a
Northern District of California
 United States District Court




                                  13   subpoena issued by the Clerk on December 10, 2020 on behalf of Plaintiff Christopher

                                  14   Chamberlin. The package includes a CD, the contents of which the Court has not reviewed. It is

                                  15   not clear whether Verizon provided the same CD to Chamberlin as required by the subpoena. Any

                                  16   party that has not received this CD is encouraged to contact Verizon in the first instance, but may

                                  17   file a request for a copy from the Court if unable to obtain the documents from Verizon.

                                  18          The Clerk shall mail a copy of this order to Verizon at the return address included on

                                  19   Verizon’s package:

                                  20                  Verizon Security Assistance Team
                                                      Subpoena Compliance
                                  21                  2701 S. Johnson St.
                                                      San Angelo, TX 76904
                                  22
                                  23          IT IS SO ORDERED.

                                  24   Dated: December 31, 2020

                                  25                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  26                                                   Chief Magistrate Judge
                                  27
                                  28
